Exhibit 10.1

APACHE CORPORATION

2016 Omnibus Compensation Plan

Section 1

Introduction

1.1 Establishment. Apache Corporation, a Delaware corporation (hereinafter
referred to, together with its Affiliates (as defined below) as the “Company”
except where the context otherwise requires), hereby establishes the Apache
Corporation 2016 Omnibus Compensation Plan effective May 12, 2016 the (“Plan”).

1.2 Purpose. The purpose of the Plan is to provide Eligible Persons designated
by the Committee for participation in the Plan with equity-based incentives to:
(i) encourage such individuals to continue in the long-term service of the
Company and its Affiliates, (ii) create in such individuals a more direct
interest in the future success of the operations of the Company, (iii) attract
outstanding individuals, and (iv) retain and motivate such individuals. The Plan
is intended to provide eligible individuals with the opportunity to acquire an
equity interest in the Company, thereby relating incentive compensation to
increases in stockholder value and more closely aligning the compensation of
such individuals with the interests of the Company’s stockholders.

Accordingly, this Plan provides for the granting of Incentive Stock Options,
Non-Qualified Stock Options, Performance Awards, Restricted Stock, Restricted
Stock Units, Stock Appreciation Rights, or any combination of the foregoing, as
the Committee determines is best suited to the circumstances of the particular
individual as provided herein.

1.3 Effective Date. The Effective Date of the Plan (the “Effective Date”) is
May 12, 2016. This Plan and each Award granted hereunder are conditioned on and
shall be of no force or effect until the Plan is approved by the stockholders of
the Company. The Committee (or its delegate in accordance with Section 3.4(b)
hereof) may grant Awards, the entitlement to which shall be expressly subject to
the condition that the Plan shall have been approved by the stockholders of the
Company.

Section 2

Definitions

 

2.1 Definitions. The following terms shall have the meanings set forth below:

 

  (a) “Administrative Agent” means any designee or agent that may be appointed
by the Committee pursuant to subsections 3.1(h) and 3.4 hereof.

 

  (b)

“Affiliate” means any entity other than the Company that is affiliated with the
Company through stock or equity ownership or otherwise and is designated as an
Affiliate for purposes of the Plan by the Committee; provided, however, that,

 

1



--------------------------------------------------------------------------------

  notwithstanding any other provisions of the Plan to the contrary, for purposes
of NQSOs and SARs, if an individual who otherwise qualifies as an Eligible
Person provides services to such an entity and not to the Company, such entity
may only be designated an Affiliate if the Company qualifies as a “service
recipient,” within the meaning of Internal Revenue Code Section 409A, with
respect to such individual; provided further that such definition of “service
recipient” shall be determined by (a) applying Internal Revenue Code
Section 1563(a)(1), (2), and (3), for purposes of determining a controlled group
of corporations under Internal Revenue Code Section 414(b), using the language
“at least 50 percent” instead of “at least 80 percent” each place it appears in
Internal Revenue Code Section 1563(a)(1), (2), and (3), and by applying Treasury
Regulations Section 1.414(c)-2, for purposes of determining trades or businesses
(whether or not incorporated) that are under common control for purposes of
Internal Revenue Code Section 414(c), using the language “at least 50 percent”
instead of “at least 80 percent” each place it appears in Treasury Regulations
Section 1.414(c)-2 and (b) where the use of shares of Stock with respect to the
grant of an Option or SAR to such an individual is based upon legitimate
business criteria, by applying Internal Revenue Code Section 1563(a)(1), (2),
and (3), for purposes of determining a controlled group of corporations under
Internal Revenue Code Section 414(b), using the language “at least 20 percent”
instead of “at least 80 percent” at each place it appears in Internal Revenue
Code Section 1563(a)(1), (2), and (3), and by applying Treasury Regulations
Section 1.414(c)-2, for purposes of determining trades or businesses (whether or
not incorporated) that are under common control for purposes of Internal Revenue
Code Section 414(c), using the language “at least 20 percent” instead of “at
least 80 percent” at each place it appears in Treasury Regulations
Section 1.414(c)-2; provided further that for purposes of ISOs, “Affiliate”
shall mean any present or future corporation which is or would be a “subsidiary
corporation” of the Company as the term is defined in Section 424(f) of the
Internal Revenue Code.

 

  (c) “Award” means any Stock Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit, Performance Award, Dividend Equivalent, or any
other cash or stock-based award granted to a Participant under the Plan.

 

  (d) “Board” means the Board of Directors of the Company.

 

  (e) “Cash-Based Award” is an Award, denominated in cash, determined in
accordance with subsection 10.1 of this Plan.

 

  (f) “Change of Control” shall have the meaning assigned to such term in the
Company’s Income Continuance Plan.

 

  (g)

“Committee” means the Management Development and Compensation Committee of the
Board or such other Committee of the Board that is empowered hereunder to
administer the Plan. The Committee shall be constituted at all times so as to
permit the Plan to be administered by “non-employee directors” (as defined in
Rule 16b-3 of the Exchange Act) and “outside directors” (as defined in

 

2



--------------------------------------------------------------------------------

  Treasury Regulations Section 1.162-27 (e) (3)) and to satisfy such additional
regulatory or listing requirements as the Board may determine to be applicable
or appropriate.

 

  (h) “Covered Employee” has the same meaning as set forth in Section 162(m)(3)
of the Internal Revenue Code, as interpreted by Internal Revenue Service Notice
2007-49.

 

  (i) “Deferred Delivery Plan” means the Company’s Deferred Delivery Plan, as it
has been or may be amended from time to time, or any successor plan.

 

  (j) “Dividend Equivalent” means a right, granted to an Eligible Person to
receive cash, Stock, other Awards, or other property equal in value to dividends
paid with respect to a specified number of shares of Stock, or other periodic
payments.

 

  (k) “Eligible Persons” mean those employees of the Company or of any
Affiliates, members of the Board, and members of the board of directors of any
Affiliates who are designated as Eligible Persons by the Committee.
Notwithstanding the foregoing, grants of Incentive Stock Options may not be
granted to anyone who is not an employee of the Company or an Affiliate.

 

  (l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  (m) “Exercise Date” means the date of exercise determined in accordance with
subsection 6.2(g) hereof.

 

  (n) “Fair Market Value” means the fair market value of a share of Stock as
determined by the Committee by reasonable application of a reasonable valuation
method, consistently applied, as the Committee deems appropriate; provided,
however, that if the Committee has not made such determination, such fair market
value shall be the per share closing price of the Stock as reported on The New
York Stock Exchange, Inc. Composite Transactions Reporting System for a
particular date or, if the Stock is not so listed on such date, as reported on
NASDAQ or on such other exchange or electronic trading system which, on the date
in question, reports the largest number of traded shares of Stock; provided
further, however, that if on the date Fair Market Value is to be determined
there are no transactions in the Stock, Fair Market Value shall be determined as
of the immediately preceding date on which there were transactions in the Stock;
provided further, however, that, with respect to ISOs, such Fair Market Value
shall be determined subject to Section 422(c)(7) of the Internal Revenue Code.
For purposes of the foregoing, a valuation prepared in accordance with any of
the methods set forth in Treasury Regulation Section 1.409A-1(b)(5)(iv)(B)(2),
consistently used, shall be rebuttably presumed to result in a reasonable
valuation. This definition is intended to comply with the definition of “fair
market value” contained in Treasury Regulation Section 1.409A-1(b)(5)(iv) and
should be interpreted consistently therewith.

 

3



--------------------------------------------------------------------------------

  (o) “Incentive Stock Option” or “ISO” means any Option intended to be and
designated as an incentive stock option and which satisfies the requirements of
Section 422 of the Internal Revenue Code or any successor provision thereto.

 

  (p) “Internal Revenue Code” or “Code” means the Internal Revenue Code of 1986,
as it may be amended from time to time, and any successor thereto. Any reference
to a section of the Internal Revenue Code or Treasury Regulation shall be
treated as a reference to any successor section.

 

  (q) “Involuntary Termination” means the termination of employment of the
Participant by the Company or its successor for any reason on or after a Change
of Control; provided, that the termination does not result from an act of the
Participant that constitutes common law fraud, a felony, or gross malfeasance of
duty.

 

  (r) “Non-Qualified Stock Option” or “NQSO” means any Option that is not
intended to qualify as an “incentive stock option” under Section 422 of the
Internal Revenue Code.

 

  (s) “Option” means an option to purchase a number of shares of Stock granted
pursuant to subsection 6.1.

 

  (t) “Option Price” means the price at which shares of Stock subject to an
option may be purchased, determined in accordance with subsection 6.2(b) hereof.

 

  (u) “Participant” means an Eligible Person designated by the Committee, from
time to time during the term of the Plan to receive one or more Awards under the
Plan.

 

  (v) “Performance Award” is a right to a payment in cash or a number of shares
of Stock (“Performance Shares”) determined (in either case) in accordance with
Section 9 of this Plan based on the extent to which the applicable Performance
Goals are achieved. A Performance Share shall be of no value to a Participant
unless and until earned in accordance with Section 9 hereof.

 

  (w) “Performance Goals” are the performance conditions, if any, established
pursuant to subsection 9.2 by the Committee in connection with an Award.

 

  (x) “Performance Period” with respect to a Performance Award means one or more
periods of time as the Committee may select, over which the attainment of one or
more Performance Goals will be measured; provided, that, if that Committee does
not select a period of less than a year, each such period shall not be less than
one calendar year or one fiscal year of the Company, beginning not earlier than
the year in which such Performance Award is granted, which may be referred to
herein and by the Committee by use of the calendar of fiscal year in which a
particular Performance Period commences.

 

4



--------------------------------------------------------------------------------

  (y) “Prior Plan” means the Apache Corporation 2011 Omnibus Equity Compensation
Plan, as amended and restated effective December 15, 2015.

 

  (z) “Restricted Stock” means Stock granted to an Eligible Person under
Section 8 hereof, that is subject to certain restrictions and to a risk of
forfeiture.

 

  (aa) “Restricted Stock Unit” means a right, granted to an Eligible Person
under Section 8 hereof, to receive Stock, cash, or a combination thereof at the
end of a specified vesting period.

 

  (bb) “Restriction Period” shall have the meaning assigned to such term in
subsection 8.1.

 

  (cc) “Stock” means the $0.625 par value common stock of the Company and or any
security into which such common stock is converted or exchanged upon merger,
consolidation, or any capital restructuring (within the meaning of Section 14)
of the Company.

 

  (dd) “Stock Appreciation Right” or “SAR” means a right granted to an Eligible
Person to receive an amount in cash, Stock, or other property equal to the
excess of the Fair Market Value as of the Exercise Date of one share of Stock
over the SAR Price times the number of shares of Stock to which the Stock
Appreciation Right relates. Stock Appreciation Rights may be granted in tandem
with Options or other Awards or may be freestanding.

 

  (ee) “SAR Price” means the price at which the Stock Appreciation Right was
granted, which shall be determined in the same manner as the Option Price of an
Option in accordance with subsection 6.2 hereof.

 

  (ff) “Voluntary Termination with Cause” occurs upon a Participant’s separation
from service of his own volition and one or more of the following conditions
occurs without the Participant’s consent on or after a Change of Control:

 

  (i) There is a material diminution in the Participant’s base compensation,
compared to his rate of base compensation on the date of the Change of Control.

 

  (ii) There is a material diminution in the Participant’s authority, duties, or
responsibilities.

 

  (iii) There is a material diminution in the authority, duties, or
responsibilities of the Participant’s supervisor, such as a requirement that the
Participant (or his supervisor) report to a corporate officer or employee
instead of reporting directly to the board of directors.

 

  (iv) There is a material diminution in the budget over which the Participant
retains authority.

 

5



--------------------------------------------------------------------------------

  (v) There is a material change in the geographic location at which the
Participant must perform his service, including, for example the assignment of
the Participant to a regular workplace that is more than 50 miles from his
regular workplace on the date of the Change of Control.

The Participant must notify the Company of the existence of one or more adverse
conditions specified in clauses (i) through (v) above within 90 days of the
initial existence of the adverse condition. The notice must be provided in
writing to Apache Corporation’s Senior Vice President, Human Resources or
his/her delegate. The notice may be provided by personal delivery or it may be
sent by email, inter-office mail, regular mail (whether or not certified), fax,
or any similar method. Apache Corporation’s Senior Vice President, Human
Resources or his/her delegate shall acknowledge receipt of the notice within 5
business days; the acknowledgement shall be sent to the Participant by certified
mail. Notwithstanding the foregoing provisions of this definition, if the
Company remedies the adverse condition within 30 days of being notified of the
adverse condition, no Voluntary Termination with Cause shall occur.

2.2 Headings; Gender and Number. The headings contained in the Plan are for
reference purposes only and shall not affect in any way the meaning or
interpretation of the Plan. Except when otherwise indicated by the context, the
masculine gender shall also include the feminine gender, and the definition of
any term herein in the singular shall also include the plural.

Section 3

Plan Administration

3.1 Administration by the Committee. The Plan shall be administered by the
Committee. In accordance with the provisions of the Plan, the Committee shall,
in its sole discretion, adopt rules and regulations for carrying out the
purposes of the Plan, including, without limitation, the authority to:

 

  (a) Grant Awards;

 

  (b) Select the Eligible Persons and the time or times at which Awards shall be
granted;

 

  (c) Determine the type and number of Awards to be granted, the number of
shares of Stock to which an Award may relate and the terms, conditions,
restrictions, and Performance Goals relating to any Award;

 

  (d) Determine whether, to what extent, and under what circumstances an Award
may be settled, canceled, forfeited, exchanged, or surrendered;

 

  (e) Construe and interpret the Plan and any Award;

 

  (f) Prescribe, amend, and rescind rules and procedures relating to the Plan;

 

  (g) Determine the terms and provisions of Award agreements;

 

6



--------------------------------------------------------------------------------

  (h) Appoint designees or agents (who need not be members of the Committee or
employees of the Company) to assist the Committee with the administration of the
Plan;

 

  (i) Communicate the material terms of each Award to its recipient within a
relatively short period of time after approval; and

 

  (j) Make all other determinations deemed necessary or advisable for the
administration of the Plan.

3.2 Committee Discretion. The Committee shall, in its absolute discretion, and
without amendment to the Plan, have the power to waive or modify, at any time,
any term or condition of an Award that is not mandatory under this Plan;
provided, however, that (i) the Committee shall only have the power to
accelerate an Award in the event of the death or disability of a Participant or
upon the occurrence of a Change of Control and (ii) the Committee shall not have
any discretion to accelerate, waive, or modify any term or condition of an Award
that is intended to qualify as “performance-based compensation” for purposes of
Section 162(m) of the Internal Revenue Code if such discretion would cause the
Award to not so qualify. In the event of a Change of Control, the provisions of
Section 13 hereof shall be mandatory and shall govern the vesting and
exercisability schedule of any Award granted hereunder.

3.3 Indemnification. No member of the Committee shall be liable for any action,
omission, or determination made in good faith. The Company shall indemnify (to
the extent permitted under Delaware law) and hold harmless each member of the
Committee and each other director or employee of the Company to whom any duty or
power relating to the administration or interpretation of the Plan has been
delegated against any cost or expense (including counsel fees) or liability
(including any sum paid in settlement of a claim with the approval of the
Committee) arising out of any action, omission, or determination relating to the
Plan, unless, in either case, such action, omission, or determination was taken
or made by such member, director, or employee in bad faith and without
reasonable belief that it was in the best interests of the Company. The
determination, interpretations, and other actions of the Committee pursuant to
the provisions of the Plan shall be binding and conclusive for all purposes and
on all persons.

 

3.4 Committee Delegation.

 

  (a) The Committee may from time to time adopt such rules and regulations for
carrying out the purposes of the Plan as it may deem proper and in the best
interests of the Company. The Committee may appoint an Administrative Agent, who
need not be a member of the Committee or an employee of the Company, to assist
the Committee in administration of the Plan and to whom it may delegate such
powers as the Committee deems appropriate, except that the Committee shall
determine any dispute. The Committee may correct any defect, supply any
omission, or reconcile any inconsistency in the Plan, or in any Award agreement
entered into hereunder, in the manner and to the extent it shall deem expedient,
and it shall be the sole and final judge of such inconsistency;

 

7



--------------------------------------------------------------------------------

  (b) The Committee has delegated authority to the Chief Executive Officer of
the Company to grant Awards to employees of the Company who are not the
Company’s executive officers (as such term is defined for purposes of Section 16
of the Exchange Act) and who are below the level of Regional Vice President or
Vice President; provided, that any such Awards may only be granted in accordance
with guidelines established by the Committee.

3.5 Compliance with Section 162(m). Except as expressly otherwise stated in any
resolution of the Committee, the Plan is intended to comply with the
requirements of Section 162(m) or any successor section(s) of the Internal
Revenue Code (“Section 162(m)”) with respect to any Covered Employee and shall
be administered, interpreted, and construed consistently therewith. The
Committee is authorized to take such additional action, if any, that may be
required to ensure that the Plan and any Award under the Plan for any such
Covered Employee intended to satisfy the requirements of Section 162(m) does
indeed satisfy such requirements, taking into account any regulations or other
guidance issued by the Internal Revenue Service.

Section 4

Stock Subject to the Plan

4.1 Number of Shares. Subject to adjustments pursuant to Section 4.4 hereof, up
to (a) 25,500,000 shares of Stock are authorized for issuance under the Plan
plus (b) the number of shares of Stock subject to outstanding awards, as of the
Effective Date, under the Prior Plan that on or after the Effective Date cease
for any reason to be subject to such awards (other than shares tendered,
surrendered, or withheld in connection with the exercise or settlement of such
awards or the related tax withholding obligations), and subject to such
restrictions or other provisions as the Committee may from time to time deem
necessary. Notwithstanding the foregoing, the number of aggregate shares of
Stock available for issuance under the Plan at any given time shall be reduced
by (i) 1.0 share for each share of Stock granted in the form of Stock Options or
Stock Appreciation Rights or (ii) 2.39 shares for each share of Stock granted in
the form of any Award that is not a Stock Option or Stock Appreciation Right.
During the duration of the Plan, no Eligible Person may be granted Options which
in the aggregate cover in excess of 5 percent of the total shares of Stock
authorized under the Plan. No Award may be granted under the Plan on or after
the 10-year anniversary of the Effective Date. The foregoing to the contrary
notwithstanding, within the aggregate limit described in the first sentence of
this Section 4.1, up to 25,500,000 shares of Stock may be issued pursuant to
ISOs granted under the Plan.

4.2 Availability of Shares Not Issued under Awards. If shares of Stock which may
be issued pursuant to the terms of the Plan awarded hereunder are forfeited,
cancelled, exchanged, or surrendered or if an Award otherwise terminates or
expires without a distribution of shares to the holder of such Award, the shares
of Stock with respect to such Award shall, to the extent of any such forfeiture,
cancellation, exchange, surrender, termination, or expiration, again be
available for Awards under the Plan; provided, however, that in such case, the
number of shares of Stock that may be issued under the Plan shall increase by
1.0 share for each share related to a Stock Option or a Stock Appreciation Right
that is so forfeited, cancelled, exchanged, surrendered, or expired and by 2.39
shares for each such share which is not related to a Stock Option or a Stock
Appreciation Right. The number of shares available shall not be increased by
shares tendered,

 

8



--------------------------------------------------------------------------------

surrendered or withheld in connection with the exercise or settlement of an
Award or the related tax withholding obligations. Furthermore, when a SAR is
settled in shares, the number of shares subject to the SAR under the SAR Award
agreement will be counted against the aggregate number of shares with respect to
which Awards may be granted under the Plan as one share for every share subject
to the SAR, regardless of the number of shares used to settle the SAR upon
exercise.

4.3 Stock Offered. The Company shall at all times during the term of the Plan
retain as authorized and unissued Stock and/or Stock in the Company’s treasury,
at least the number of shares from time to time require under the provisions of
the Plan, or otherwise assure itself of its ability to perform its obligations
hereunder.

4.4 Adjustments for Stock Split, Stock Dividend, Etc. If the Company shall at
any time increase or decrease the number of its outstanding shares of Stock or
change in any way the rights and privileges of such shares by means of the
payment of a Stock dividend or any other distribution upon such shares payable
in Stock or rights to acquire Stock, or through a Stock split, reverse Stock
split, subdivision, consolidation, combination, reclassification, or
recapitalization involving the Stock (any of the foregoing being herein called a
“capital restructuring”), then in relation to the Stock that is affected by one
or more of the above events, the numbers, rights, and privileges of the
following shall be, in each case, equitably and proportionally adjusted to take
into account the occurrence of any of the above events: (i) the number and kind
of shares of Stock or other property (including cash) that may thereafter be
issued pursuant to subsections 4.1 and 4.10, (ii) the number and kind of shares
of Stock or other property (including cash) issued or issuable in respect of
outstanding Awards, (iii) the exercise price, grant price, or purchase price
relating to any Award, (iv) the Performance Goals, and (v) the individual
limitations applicable to Awards, provided that, with respect to Incentive Stock
Options, such adjustment in clauses (i), (ii), and (iii) shall be made in
accordance with Section 424(h) of the Internal Revenue Code.

4.5 Other Changes in Stock. In the event there shall be any change, other than
as specified in subsections 4.4 hereof, in the number or kind of outstanding
shares of Stock or of any stock or other securities into which the Stock shall
be changed or for which it shall have been exchanged, and if the Committee shall
in its discretion determine that such change equitably requires an adjustment in
the number or kind of shares subject to outstanding Awards or which have been
reserved for issuance pursuant to the Plan but are not then subject to an Award,
then such adjustments shall be made by the Committee and shall be effective for
all purposes of the Plan and on each outstanding Award that involves the
particular type of stock for which a change was effected.

4.6 Rights to Subscribe. If the Company shall at any time grant to the holders
of its Stock rights to subscribe pro rata for additional shares thereof or for
any other securities of the Company or of any other corporation, there shall be
reserved with respect to the shares then under an outstanding Award to any
Participant of the particular class of Stock involved the Stock or other
securities which the Participant would have been entitled to subscribe for if
immediately prior to such grant the Participant had exercised his entire Option.
If, upon exercise of any such Option, the Participant subscribes for the
additional shares or other securities, the aggregate Option Price shall be
increased by the amount of the price that is payable by the Participant for

 

9



--------------------------------------------------------------------------------

such additional shares or other securities as if the Participant had exercised
his entire Option immediately prior to the grant of such additional shares or
other securities.

4.7 General Adjustment Rules. No adjustment or substitution provided for in this
Section 4 shall require the Company to sell a fractional share of Stock under
any Option, or otherwise issue a fractional share of Stock, and the total
substitution or adjustment with respect to each Option shall be limited by
deleting any fractional share. In the case of any such substitution or
adjustment, the aggregate Option Price for the shares of Stock then subject to
the Option shall remain unchanged but the Option Price per share under each such
Option shall be equitably adjusted by the Committee to reflect the greater or
lesser number of shares of Stock or other securities into which the Stock
subject to the Option may have been changed.

4.8 Determination by the Committee, Etc. Adjustments under this Section 4 shall
be made by the Committee, whose determinations with regard thereto shall be
final and binding upon all parties.

4.9 Code Section 409A. For any Award that is not subject to Internal Revenue
Code Section 409A before the adjustments identified in the preceding sections of
this Section 4, no adjustment shall be made that would cause the Award to become
subject to Internal Revenue Code Section 409A. For an Award that is subject to
Internal Revenue Code Section 409A before the adjustments identified in the
preceding sections of this Section 4, no adjustment shall cause the Award to
violate Internal Revenue Code Section 409A, without the prior written consent of
both the Participant and the Committee.

 

4.10 Award Limits. The following limits shall apply to grants of all Awards
under the Plan:

 

  (a) Options: The maximum aggregate number of shares of Stock that may be
subject to Options granted in any calendar year to any one Participant shall be
1,250,000 shares.

 

  (b) SARs: The maximum aggregate number of shares that may be subject to Stock
Appreciation Rights granted in any calendar year to any one Participant shall be
1,250,000 shares. Any shares covered by Options which include tandem SARs
granted to one Participant in any calendar year shall reduce this limit on the
number of shares subject to SARs that can be granted to such Participant in such
calendar year.

 

  (c) Restricted Stock or Restricted Stock Units: The maximum aggregate number
of shares of Stock that may be subject to Awards of Restricted Stock or
Restricted Stock Units granted in any calendar year to any one Participant shall
be 500,000 shares.

 

  (d) Performance Awards: The maximum aggregate grant with respect to
Performance Awards granted in any calendar year to any one Participant shall be
500,000 shares (or SARs based on the value of such number of shares). If any
Performance Award is settled in cash, the amount of such cash can be no more
than the Fair Market Value of the Stock underlying such Performance Award.

 

10



--------------------------------------------------------------------------------

  (e) Cash Payment: The maximum aggregate amount of compensation that may be
paid under all Cash-Based Awards (including the Fair Market Value of any shares
of Stock paid in satisfaction of such Cash-Based Awards) granted in any calendar
year to any one Participant shall be $15,000,000.

 

  (f) Non-Employee Directors: In addition to any other limitations set forth in
this Section 4.10, Awards granted under the Plan during any calendar year to any
one Participant who is a non-employee director shall be limited to an aggregate
number of shares of Stock having a Fair Market Value on the grant date not to
exceed $300,000.

To the extent required by Section 162(m) of the Code, shares subject to Options
or SARs which are canceled shall continue to be counted against the limits set
forth in paragraphs (a) and (b) immediately preceding.

4.11 Repayment/Forfeiture/Claw-back of Awards. Each Participant’s Award
(including any proceeds, gains, or other economic benefit actually or
constructively received by a Participant upon any receipt or exercise of any
Award) shall be conditioned on repayment, forfeiture, or claw-back in accordance
with the Company’s claw-back policy, if any, the Sarbanes-Oxley Act of 2002
and/or the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, if
applicable, and any other applicable law and the related Award agreement shall
reflect any such condition.

4.12 Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to a Participant, entitling the Participant to receive cash, Stock,
other Awards, or other property equal in value to dividends paid with respect to
a specified number of shares of Stock, or other periodic payments. Dividend
Equivalents may be awarded on a free-standing basis or in connection with
another Award. The Committee may provide that Dividend Equivalents shall be paid
or distributed when accrued or shall be deemed to have been reinvested in
additional Stock, Awards, or other investment vehicles, and subject to risk of
forfeiture, as the Committee may specify. Notwithstanding the foregoing,
Dividend Equivalents shall not be granted in connection with the grant of any
Options or Stock Appreciation Right.

Section 5

Granting of Awards to Participants

5.1 Participation. Participants in the Plan shall be those Eligible Persons who,
in the judgment of the Committee (or, pursuant to Section 3.4(b), the Chief
Executive Officer of the Company), are performing, or during the term of their
incentive arrangement will perform, vital services in the management, operation,
and development of the Company or an Affiliate, and significantly contribute, or
are expected to significantly contribute, to the achievement of the Company’s
long-term corporate economic objectives. Participants may be granted from time
to time one or more Awards; provided, however, that the grant of each such Award
shall be separately approved by the Committee or granted in accordance with
Section 3.4(b) hereof, and receipt of one such Award shall not result in
automatic receipt of any other Award. Upon determination that an Award is to be
granted to a Participant, as soon as practicable, written

 

11



--------------------------------------------------------------------------------

notice shall be given to such person, specifying the terms, conditions, rights,
and duties related thereto. Each Participant shall, if required by the
Committee, enter into an agreement with the Company, in such form as the
Committee shall determine and which is consistent with the provisions of the
Plan, specifying such terms, conditions, rights, and duties. Awards shall be
deemed to be granted as of the date specified in the grant resolution of the
Committee (or, in the case of grants made pursuant to Section 3.4(b), in
accordance with the guidelines established by the Committee), which date shall
be the date of any related agreement with the Participant. In the event of any
inconsistency between the provisions of the Plan and any such agreement entered
into hereunder, the provisions of the Plan shall govern.

Awards granted to members of the Board shall be recommended to the full Board by
the Management Development and Compensation Committee and approved by the full
Board.

5.2 Notification to Participants and Delivery of Documents. As soon as
practicable after such determinations have been made, each Participant shall be
notified of (a) his/her designation as a Participant, (b) the date of grant,
(c) the number and type of Awards granted to the Participant, (d) in the case of
Performance Awards, the Performance Period and Performance Goals, (e) in the
case of Restricted Stock or Restricted Stock Units, the Restriction Period (as
defined in subsection 8.1), and (f) any other terms or conditions imposed by the
Committee with respect to the Award.

5.3 Delivery of Award Agreement. This requirement for delivery of a written
Award agreement is satisfied by electronic delivery of such agreement provided
that evidence of the Participant’s receipt of such electronic delivery is
available to the Company and such delivery is not prohibited by applicable laws
and regulations.

Section 6

Stock Options

6.1 Grant of Stock Options. Coincident with or following designation for
participation in the Plan, an Eligible Person may be granted one or more
Options. Grants of Options under the Plan shall be made by the Committee or in
accordance with Section 3.4(b). In no event shall the exercise of one Option
affect the right to exercise any other Option or affect the number of shares of
Stock for which any other Option may be exercised, except as provided in
subsection 6.2(j) hereof.

6.2 Stock Option Agreements. Each Option granted under the Plan shall be
identified as either an Incentive Stock Option or a Non-Qualified Stock Option
(or, if no such identification is made, then it shall be a Non-Qualified Stock
Option) and evidenced by a written agreement which shall be entered into by the
Company and the Participant to whom the Option is granted, and which shall
contain the following terms and conditions set out in this subsection 6.2, as
well as such other terms and conditions, not inconsistent therewith, as the
Committee may consider appropriate.

 

  (a) Number of Shares. Each Stock Option agreement shall state that it covers a
specified number of shares of Stock, as determined by the Committee.

 

12



--------------------------------------------------------------------------------

  (b) Price. The price at which each share of Stock covered by an Option may be
purchased, the Option Price, shall be determined in each case by the Committee
and set forth in the Stock Option agreement. The price may vary according to a
formula specified in the Stock Option agreement, but in no event shall the
Option Price ever be less than the Fair Market Value of the Stock on the date
the Option is granted.

 

  (c) No Backdating. There shall be no backdating of Options, and each Option
shall be dated the actual date that the Committee adopts the resolution awarding
the grant of such Option.

 

  (d) Limitations on Incentive Stock Options. No Incentive Stock Option may be
granted to an individual if, at the time of the proposed grant, such individual
owns (or is attributed to own by virtue of the Internal Revenue Code) Stock
possessing more than 10 percent of the total combined voting power of all
classes of stock of the Company or any Affiliate unless (i) the exercise price
of such Incentive Stock Option is at least 110 percent of the Fair Market Value
of a share of Stock at the time such Incentive Stock Option is granted and
(ii) such Incentive Stock Option is not exercisable after the expiration of five
years from the date such Incentive Stock Option is granted.

To the extent that the aggregate Fair Market Value of Stock of the Company with
respect to which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year under the Plan and any other option plan of
the Company (or any Affiliate) shall exceed $100,000, such Options shall be
treated as Non-Qualified Stock Options. Such Fair Market Value shall be
determined as of the date on which each such Incentive Stock Option is granted.

 

  (e) Duration of Options. Each Stock Option agreement shall state the period of
time, determined by the Committee, within which the Option may be exercised by
the Participant (the “Option Period”). The Option Period must end, in all cases,
not more than ten years from the date an Option is granted.

 

  (f) Termination of Options. During the lifetime of a Participant to whom a
Stock Option is granted, the Stock Option may be exercised only by such
Participant or, in the case of disability (as determined pursuant to the
Company’s Long-Term Disability Plan or any successor plan) by the Participant’s
designated legal representative, except to the extent such exercise would cause
any Award intended to qualify as an ISO not to so qualify. Once a Participant to
whom a Stock Option was granted dies, the Stock Option may be exercised only by
the personal representative of the Participant’s estate or, with respect to
Stock Options that are not Incentive Stock Options, as otherwise provided in
Section 15.2. Unless the Stock Option agreement shall specify a longer or
shorter period, at the discretion of the Committee, then the Participant (or
representative, or, if applicable pursuant to Section 15.2, designated
beneficiary) may exercise the Stock Option for a period of up to three months
after such Participant terminates employment or ceases to be a member of the
Board.

 

13



--------------------------------------------------------------------------------

  (g) Exercise, Payments, Etc.

 

  (i) Each Stock Option agreement shall provide that the method for exercising
the Option granted therein shall be by delivery to the Administrative Agent of
written notice specifying the number of shares of Stock with respect to which
such Option is exercised and payment to the Company of the aggregate Option
Price. Such notice shall be in a form satisfactory to the Committee and shall
specify the particular Options (or portions thereof) which are being exercised
and the number of shares of Stock with respect to which the Options are being
exercised. The Participant’s obligation to deliver written notice of exercise is
satisfied by electronic delivery of such notice through means satisfactory to
the Committee and prescribed by the Company. The exercise of the Option shall be
deemed effective on the date such notice is received by the Administrative Agent
and payment is made to the Company of the aggregate Option Price (the “Exercise
Date”); however, if payment of the aggregate Option Price is made pursuant to a
sale of shares of Stock as contemplated by subsection 6.2(g)(iv)(E) below, the
Exercise Date shall be deemed to be the date of such sale. If requested by the
Company, such notice shall contain the Participant’s representation that he or
she is purchasing the Stock for investment purposes only and his or her
agreement not to sell any Stock so purchased in any manner that is in violation
of the Exchange Act or any applicable state law, and such restriction, or notice
thereof, shall be placed on the certificates representing the Stock so
purchased. The purchase of such Stock shall take place upon delivery of such
notice to the Administrative Agent, at which time the aggregate Option Price
shall be paid in full to the Company by any of the methods or any combination of
the methods set forth in subsection 6.2(g)(iv) below.

 

  (ii) The shares of Stock to which the Participant is entitled as a result of
the exercise of the Option shall be issued by the Company and either
(A) delivered by electronic means to an account designated by the Participant or
(B) delivered to the Participant in the form of a properly executed certificate
or certificates representing such shares of Stock. If shares of Stock are used
to pay all or part of the aggregate Option Price, the Company shall issue and
deliver to the Participant the additional shares of Stock, in excess of the
aggregate Option Price or portion thereof paid using shares of Stock, to which
the Participant is entitled as a result of the Option exercise.

 

  (iii) The Company’s obligation to deliver the shares of Stock to which the
Participant is entitled as a result of the exercise of the Option shall be
subject to the payment in full to the Company of the aggregate Option Price and
the required tax withholding.

 

  (iv) The aggregate Option Price shall be paid by any of the following methods
or any combination of the following methods:

 

14



--------------------------------------------------------------------------------

  (A) in cash, including the wire transfer of funds in U.S. dollars to one of
the Company’s bank accounts located in the United States, with such bank account
to be designated from time to time by the Company;

 

  (B) by personal, certified, or cashier’s check payable in U.S. dollars to the
order of the Company;

 

  (C) by delivery to the Company or the Administrative Agent of certificates
representing a number of shares of Stock then owned by the Participant, the
aggregate Fair Market Value of which (as of the Exercise Date) is equal to the
aggregate Option Price of the Option being exercised, properly endorsed for
transfer to the Company;

 

  (D) by certification or attestation to the Company or the Administrative Agent
of the Participant’s ownership (as of the Exercise Date) of a number of shares
of Stock, the aggregate Fair Market Value of which (as of the Exercise Date) is
not greater than the aggregate Option Price of the Option being exercised; or

 

  (E) by delivery to the Company or the Administrative Agent of a properly
executed notice of exercise together with irrevocable instructions to a broker
to promptly deliver to the Company, by wire transfer or check as noted in
subsection 6.2(g)(iv)(A) and (B) above, the amount of the proceeds of the sale
of all or a portion of the Stock or of a loan from the broker to the Participant
necessary to pay the aggregate Option Price.

 

  (h) Tax Withholding. Each Stock Option agreement shall provide that, upon
exercise of the Option, the Participant shall make appropriate arrangements with
the Company to provide for not less than the minimum amount of tax withholding
required by law, including without limitation Sections 3102 and 3402 or any
successor section(s) of the Internal Revenue Code and applicable state and local
income and other tax laws, by payment of such taxes in cash (including wire
transfer), by check, or as provided in Section 12 hereof.

 

  (i)

Repricing Prohibited. Subject to Sections 4, 6, 13, 14, and 17, outstanding
Stock Options granted under this Plan shall not be repriced without approval by
the Company’s stockholders. In particular, neither the Board nor the Committee
may take any action: (1) to amend the terms of an outstanding Option or SAR to
reduce the Option Price or grant price thereof, cancel an Option or SAR and
replace it with a new Option or SAR with a lower Option Price or grant price, or
take any other action (whether in the form of an amendment, cancellation or
replacement grant, or a cash-out of underwater options) that has an economic
effect that is the same as any such reduction or cancellation or (2) to cancel
an outstanding Option or SAR having an Option Price or grant price above the
then-

 

15



--------------------------------------------------------------------------------

  current Fair Market Value of the Stock in exchange for the grant of another
type of Award, without, in each such case, first obtaining approval of the
stockholders of the Company of such action.

 

  (j) Stockholder Privileges. No Participant shall have any rights as a
stockholder with respect to any shares of Stock covered by an Option until the
Participant becomes the holder of record of such Stock. Except as provided in
Section 4 hereof, no adjustments shall be made for dividends or other
distributions or other rights as to which there is a record date preceding the
date on which such Participant becomes the holder of record of such Stock.

 

  (k) Section 409A Avoidance. Once granted, no Stock Option shall be modified,
extended, or renewed in any way that would cause the Stock Option to be subject
to Internal Revenue Code Section 409A. The Option Period shall not be extended
to any date that would cause the Stock Option to become subject to Internal
Revenue Code Section 409A. The Option Price shall not be adjusted to reflect any
dividends declared and paid on the Stock between the date of grant and the date
the Stock Option is exercised.

 

  (l) Vesting Period. Each Stock Option agreement shall state the vesting period
(the period which ends as of a date that the Option is no longer restricted or
subject to forfeiture) that applies to the specified number of shares of Stock
granted pursuant thereto. In respect of the employees of the Company (including
executive officers), such vesting period for the entire Option award shall in no
event be less than three years following the grant date, and, subject to
Sections 13 and 14 of the Plan, the Committee may not waive such minimum vesting
period except in the case of the Participant’s death or disability.

Section 7

Stock Appreciation Rights

7.1 Stock Appreciation Rights. The Committee (or, if so provided pursuant to
Section 3.4(b), the Chief Executive Officer of the Company) is authorized to
grant SARs to Participants either alone (“freestanding”) or in tandem with other
Awards, including Performance Awards, Options, and Restricted Stock. Stock
Appreciation Rights granted in tandem with any Award must be granted at the same
time as the Award is granted. Stock Appreciation Rights granted in tandem with
Options shall terminate and no longer be exercisable upon the termination or
exercise of the related Stock Options. Options granted in tandem with Stock
Appreciation Rights shall terminate and no longer be exercisable upon the
termination or exercise of the related Stock Appreciation Rights. The Committee
shall establish the terms and conditions applicable to any Stock Appreciation
Rights, which terms and conditions need not be uniform but may not be
inconsistent with the terms of the Plan. Freestanding Stock Appreciation Rights
shall generally be subject to terms and conditions substantially similar to
those described in Section 4 and subsection 6.2 for Options, including, but not
limited to, the requirements of subsections 6.2(b), (d), (i), and (l) and
subsection 4.7 regarding general adjustment rules, minimum price, duration, and
prohibition on repricing.

 

16



--------------------------------------------------------------------------------

7.2 Section 409A Avoidance. The SAR Price may be fixed on the date it is granted
or the SAR Price may vary according to an objective formula specified by the
Committee at the time of grant. However, the SAR Price can never be less than
the Fair Market Value of the Stock on the date of grant. The SAR grant must
specify the number of shares to which it applies, which must be fixed at the
date of grant (subject to adjustment pursuant to Sections 4, 6, and 12). Once
granted, no SAR shall be modified, extended, or renewed in any way that would
cause the SAR to be subject to Internal Revenue Code Section 409A. The period
during which the SAR may be exercised shall not be extended to any date that
would cause the SAR to become subject to Internal Revenue Code Section 409A. The
value of the SAR shall not be adjusted to reflect any dividends declared and
paid on the Stock between the date of grant and the date the SAR is exercised.

Section 8

Restricted Stock and Restricted Stock Units

8.1 Restriction Period. At the time an Award of Restricted Stock or Restricted
Stock Units is made, the Committee shall establish the terms and conditions
applicable to such Award, including the period of time (the “Restriction
Period”) and attainment of performance goals during which certain restrictions
established by the Committee shall apply to the Award. In respect of the
employees of the Company (including executive officers), such Restriction
Period, the time ending as of the date upon which the entire Award of Restricted
Stock or Restricted Stock Units is no longer restricted or subject to forfeiture
provisions, shall in no event be less than three years following the initial
grant date of the Award of Restricted Stock or Restricted Stock Units (such
Restriction Period to include periods of time during which the achievement of
specific performance goals or other performance is measured with respect to such
Awards), and, subject to Sections 13 and 14 of the Plan, the Committee may not
waive such minimum Restriction Period except in the case of the Participant’s
death or disability. Awards of Restricted Stock or Restricted Stock Units may
also be made in accordance with Section 3.4(b). Each such Award, and designated
portions of the same Award, may have a different Restriction Period. Except as
permitted or pursuant to Sections 13 and 14 hereof, the Restriction Period
applicable to a particular Award shall not be changed. Restricted Stock or
Restricted Stock Units may or may not be subject to Internal Revenue Code
Section 409A. If they are subject to Internal Revenue Code Section 409A, the
grant of the Restricted Stock or Restricted Stock Units must contain the
provisions needed to comply with the requirements of Internal Revenue Code
Section 409A, including but not limited to (i) the timing of any election to
defer receipt of the Restricted Stock or Restricted Stock Units beyond the date
of vesting, (ii) the timing of any payout election, and (iii) the timing of the
settlement of Restricted Stock or a Restricted Stock Unit. Restricted Stock or
Restricted Stock Units that are subject to Internal Revenue Code Section 409A
may be adjusted to reflect any dividends declared and paid on the Stock between
the date of grant and the date the Restricted Stock or Restricted Stock Unit
vests, but only to the extent permitted in IRS guidance of general
applicability.

8.2 Certificates for Stock. Restricted Stock shall be evidenced in such manner
as the Committee shall determine. If certificates representing Restricted Stock
are registered in the name of the Participant, the Committee may require that
such certificates bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to such Restricted Stock, that

 

17



--------------------------------------------------------------------------------

the Company retain physical possession of the certificates, and that the
Participant deliver a stock power to the Company, endorsed in blank, relating to
the Restricted Stock represented by a stock certificate registered in the name
of the Participant.

8.3 Restricted Stock Terms and Conditions. Participants shall have the right to
enjoy all shareholder rights during the Restriction Period except that:

 

  (a) The Participant shall not be entitled to delivery of the Stock certificate
until the Restriction Period shall have expired.

 

  (b) The Participant may not sell, transfer, pledge, exchange, hypothecate, or
otherwise dispose of the Stock during the Restriction Period.

 

  (c) A breach of the terms and conditions established by the Committee with
respect to the Restricted Stock shall cause a forfeiture of the Restricted Stock
and any dividends withheld thereon.

 

  (d) Dividends and Splits. As a condition to the grant of an Award of
Restricted Stock, the Committee may specify whether any cash dividends paid on a
share of Restricted Stock be automatically reinvested in additional shares of
Restricted Stock or applied to the purchase of additional Awards under this
Plan. Unless otherwise determined by the Committee, Stock distributed in
connection with a Stock split or Stock dividend, and other property distributed
as a dividend, shall be subject to restrictions and a risk of forfeiture to the
same extent as the Restricted Stock with respect to which such Stock or other
property has been distributed.

8.4 Restricted Stock Units. The Committee (or, if so provided pursuant to
Section 3.4(b), the Chief Executive Officer of the Company) is authorized to
grant Restricted Stock Units to Participants, which are rights to receive Stock
at the end of a specified deferral period, subject to the following terms and
conditions:

Award and Restrictions. Settlement of an Award of Restricted Stock Units shall
occur as specified for such Restricted Stock Unit by the Committee (or, if
permitted by the Committee, as elected by the Participant pursuant to
Section 8.5) in the related Award agreement. In addition, Restricted Stock Units
shall be subject to such restrictions (which may include a risk of forfeiture)
as the Committee may impose, if any, which restrictions may lapse at the
expiration of the vesting or deferral period, as the case may be, or at earlier
specified times (including based on achievement of performance goals and/or
future service requirements), separately or in combination, in installments or
otherwise, as the Committee may determine. Restricted Stock Units shall be
satisfied by the delivery of cash or Stock in the amount equal to the Fair
Market Value of the specified number of shares of Stock covered by the
Restricted Stock Units, or a combination thereof, as determined by the Committee
at the date of grant or thereafter.

8.5 Deferral of Receipt of Restricted Stock Units. With the consent of the
Committee, a Participant who has been granted a Restricted Stock Unit may by
compliance with the then

 

18



--------------------------------------------------------------------------------

applicable procedures under the Plan irrevocably elect in writing to defer
receipt of all or any part of any distribution associated with that Restricted
Stock Unit Award in accordance with either the terms and conditions of the
Deferred Delivery Plan or the terms and conditions specified under the grant
agreement and related documents. The terms and conditions of any such deferral,
including, but not limited to, the period of time for, and form of, election;
the manner and method of payout; and the use and form of Dividend Equivalents in
respect of stock-based units resulting from such deferral, shall be as
determined by the Committee. The Committee may, at any time and from time to
time, but prospectively only except as hereinafter provided, amend, modify,
change, suspend, or cancel any and all of the rights, procedures, mechanics, and
timing parameters relating to such deferrals. In addition, the Committee may, in
its sole discretion, accelerate the pay out of such deferrals (and any earnings
thereon), or any portion thereof, either in a lump sum or in a series of
payments, but only to the extent that the payment or the change in timing of the
payment will not cause a violation of Internal Revenue Code Section 409A.

8.6 Bonus Stock and Awards in Lieu of Obligations. The Committee is authorized
to grant Stock as a bonus, or to grant Stock or other Awards in lieu of
obligations to pay cash or deliver other property under this Plan or under plans
or compensatory arrangements, provided that, in the case of Participants subject
to Section 16 of the Exchange Act, the amount of such grants remains within the
discretion of the Committee to the extent necessary to ensure that acquisitions
of Stock or other Awards are exempt from liability under Section 16(b) of the
Exchange Act. Stock or Awards granted hereunder shall be subject to such other
terms as shall be determined by the Committee. In the case of any grant of Stock
to an officer of the Company or an Affiliate in lieu of salary or other cash
compensation, the number of shares granted in place of such compensation shall
be reasonable, as determined by the Committee.

Section 9

Performance Awards

9.1 Compliance with Section 162(m). The provisions of the Plan are intended to
ensure that all Options and SARs granted hereunder to any Participant who is a
Covered Employee at the time of exercise of such Option or SAR qualify for
exemption from the limitation on deductibility imposed by Section 162(m) and
that such Options and SARs shall therefore be considered Performance-Based
Compensation and the Plan shall be interpreted and operated consistent with that
intention. The Committee may designate any Award (other than an Option or SAR)
as Performance-Based Compensation upon grant, in each case based upon a
determination that (i) the Participant is designated a Covered Employee with
respect to such Award and (ii) the Committee wishes such Award to be subject
this Section 9 and qualify for exemption from the limitation on deductibility
imposed by Section 162(m). The Committee shall have the sole authority to
specify which Awards are to be granted in compliance with this Section 9 and
treated as Performance-Based Compensation. The term “Performance-Based
Compensation” means compensation under an Award that is intended to satisfy the
requirements of Section 162(m) for certain performance-based compensation paid
to Covered Employees. Notwithstanding any provision of the Plan to the contrary,
nothing in the Plan shall be construed to mean that an Award that does not
satisfy the requirements for performance-based compensation under Section 162(m)
does not constitute performance-based compensation for other purposes, including
Internal Revenue Code Section 409A.

 

19



--------------------------------------------------------------------------------

9.2 Establishment of Performance Goals for Company. Performance Goals applicable
to an Award intended to qualify as Performance-Based Compensation shall be
established by the Committee in its absolute discretion on or before the date of
grant and within the time period prescribed by, and shall otherwise comply with
the requirements of, Internal Revenue Code Section 162(m)(4)(C), or any
successor provision thereto, and the regulations thereunder, for
performance-based compensation. Such Performance Goals may include or be based
upon any of the following criteria, either in absolute amount, per share, or per
barrel of oil equivalent (boe): pretax income or after tax income, operating
profit, return on equity, return on capital employed, total shareholder return,
capital or investment, earnings, book value, increase in cash flow return, sales
or revenues, operating expenses (including, but not limited to, lease operating
expenses, severance taxes and other production taxes, gathering and
transportation, general and administrative costs, and other components of
operating expenses), stock price appreciation, implementation or completion of
critical projects or processes, production growth, reserve growth, and/or
corporate acquisition goals based on value of assets acquired or similar
objective measures.

Where applicable, the Performance Goals may be expressed in terms of attaining a
specified level of a particular criteria or attaining a percentage increase or
decrease in a particular criteria, and may be applied relative to internal goals
or levels attained in prior years or related to other companies or indices or as
ratios expressing relationship between Performance Goals, or any combination
thereof, as determined by the Committee.

The Performance Goals may include a threshold level of performance below which
no vesting will occur, levels of performance at which specified vesting will
occur, and a maximum level of performance at which full vesting will occur.

The Committee may in its discretion classify Participants into as many groups as
it determines, and as to any Participant relate his/her Performance Goals
partially, or entirely, to the measured performance, either absolutely or
relatively, of an identified subsidiary, division, operating company, test
strategy, or new venture of the Company and/or its Affiliates.

Notwithstanding any other provision of the Plan, payment or vesting of any Award
intended to qualify as Performance-Based Compensation shall not be made until
the applicable Performance Goals have been satisfied and any other material
terms of such Award were in fact satisfied. The Committee shall certify in
writing the attainment of each Performance Goal. Notwithstanding any provision
of the Plan to the contrary, with respect to any Award intended to qualify as
Performance-Based Compensation, the Committee shall have no discretion to
increase the amount payable pursuant to Awards that are intended to qualify as
Performance-Based Compensation beyond the amount that would otherwise be payable
upon attainment of the applicable Performance Goal(s). The Committee shall,
however, retain the discretion to decrease the amount payable pursuant to such
Awards below the amount that would otherwise be payable upon attainment of the
applicable Performance Goal(s), either on a formula or discretionary basis or
any combination, as the Committee determines. The Committee may determine with
respect to any Award intended to qualify as Performance-Based Compensation that
an evaluation of

 

20



--------------------------------------------------------------------------------

performance may include or exclude the impact, if any, on reported financial
results of any of the following events that occurs during a Performance Period:
(a) asset write-downs, (b) litigation or claim judgments or settlements,
(c) changes in tax laws, accounting principles, or other laws or provisions,
(d) reorganization or restructuring programs, (e) acquisitions or divestitures,
(f) foreign exchange gains and losses, or (g) gains and losses that are treated
as unusual or infrequent under Accounting Standards Codification Topic 225. Such
inclusions or exclusions shall be prescribed in a form and at a time that meets
the requirements of Code Section 162(m) for qualification of the Award as
Performance-Based Compensation. The Committee may not waive the achievement of
the applicable Performance Goals with respect to an Award intended to qualify as
Performance-Based Compensation, except in the case of the Participant’s death or
disability, or a Change of Control.

9.3 Levels of Performance Required to Earn Performance Awards. At or about the
same time that Performance Goals are established for a specific period, the
Committee shall in its absolute discretion establish the percentage of the Award
intended to qualify as Performance-Based Compensation granted for such
Performance Period which shall be earned by the Participant for various levels
of performance measured in relation to achievement of Performance Goals for such
Performance Period. The Committee shall have the discretion to determine the
Performance Period for any Participant, including any new hiree Participant,
which may be for a Performance Period of less than one year; provided, however,
that any such Performance Award intended to be Performance-Based Compensation
must satisfy the requirements of Section 162(m).

9.4 Committee Discretion. In the event that applicable tax or securities laws
change to permit Committee discretion to alter the governing performance
measures or permit flexibility with respect to the terms of any Award or Awards
to be treated as Performance-Based Compensation without obtaining shareholder
approval of such changes, the Committee shall have sole discretion to make such
changes without obtaining shareholder approval. Performance Awards shall include
Awards intended to qualify as Performance-Based Compensation and any other
Awards using the criteria set forth in this Section 9, provided that, for Awards
not intended to qualify as Performance-Based Compensation, the Committee, in its
sole discretion, may make Performance Awards based on any criteria or
performance measures it determines to be appropriate and may increase or
decrease the amount payable pursuant to such Awards as it subjectively
determines.

9.5 Other Restrictions. The Committee shall determine the terms and conditions
applicable to any Performance Award, which may include restrictions on the
payment of cash or the delivery of Stock payable in connection with the
Performance Award and restrictions that could result in the future forfeiture of
all or part of any cash or Stock earned. The Committee may provide that shares
of Stock issued in connection with a Performance Award be held in escrow and/or
legended. Performance Awards may or may not be subject to Internal Revenue Code
Section 409A. If a Performance Award is subject to Internal Revenue Code
Section 409A, the Performance Award grant agreement shall contain the terms and
conditions needed to comply with the requirements of Internal Revenue Code
Section 409A, including but not limited to (i) the timing of any election to
defer receipt of the Performance Award, (ii) the timing of any payout election,
and (iii) the timing of the actual payment of the Performance Award. Performance
Awards that are subject to Internal Revenue Code Section 409A may be adjusted to

 

21



--------------------------------------------------------------------------------

reflect any dividends declared and paid on the Stock between the date of grant
and the date the Performance Award is paid, but only to the extent permitted in
IRS guidance of general applicability.

9.6 Notification to Participants. Promptly after the Committee has established
the Performance Goals with respect to a Performance Award, the Participant shall
be provided with written notice of the Performance Goals so established.

9.7 Measurement of Performance against Performance Goals. The Committee shall,
as soon as practicable after the close of a Performance Period, determine
(a) the extent to which the Performance Goals for such Performance Period have
been achieved and (b) the percentage of the Performance Awards earned as a
result.

These determinations shall be absolute and final as to the facts and conclusions
therein made and be binding on all parties. Promptly after the Committee has
made the foregoing determination, each Participant who has earned Performance
Awards shall be notified. For all purposes of this Plan, notice shall be deemed
to have been given the date action is taken by the Committee making the
determination. Participants may not sell, transfer, pledge, exchange,
hypothecate, or otherwise dispose of all or any portion of their Performance
Awards during the Performance Period.

9.8 Treatment of Performance Awards Earned. Upon the Committee’s determination
that a percentage of any Performance Award has been earned for a Performance
Period, Participants to whom such earned Performance Awards have been granted
and who have been in the employ of the Company or Affiliates continuously from
the date of grant until the end of the Performance Period, subject to the
exceptions set forth in the Performance Award agreement and in Sections 11 and
13 hereof, shall be entitled, subject to the other conditions of this Plan, to
payment in accordance with the terms and conditions of the Performance Awards.
Performance Awards shall under no circumstances become earned or have any value
whatsoever for any Participant who is not in the employ of the Company or its
Affiliates continuously during the entire Performance Period for which such
Performance Award was granted, except as provided in Sections 11 and 13.

9.9 Payment of Performance Awards. Payment of a Performance Award for a
Performance Period may be made in cash or Stock as determined by the Committee,
in its sole discretion, or as provided in the Award agreement.

9.10 Subsequent Performance Award Grants. Following the grant of Performance
Awards with respect to a Performance Period, additional Participants may be
designated by the Committee for grant of Performance Awards for such Performance
Period subject to the same terms and conditions set forth for the initial
grants, except that the Committee, in its sole discretion, may reduce the value
of the amounts to which subsequent Participants may become entitled, prorated
according to reduced time spent during the Performance Period, and the
applicable Performance Award agreement shall be modified to reflect such
reduction.

 

22



--------------------------------------------------------------------------------

9.11 Stockholder Privileges. No Participant shall have any rights as a
stockholder with respect to any shares of Stock covered by a Performance Award
until the Participant becomes the holder of record of such Stock.

Section 10

Cash-Based Awards

10.1 Grant of Cash-Based Awards. The Committee may grant Cash-Based Awards not
otherwise described by the terms of the Plan to a Participant in such amounts
and upon such terms and conditions as the Committee shall determine. The
Committee, in its sole discretion, may designate a Cash-Based Award as a
Performance Award.

10.2 Cash-Based Award Agreement. Each grant of Cash-Based Awards under the Plan
shall be evidenced by a written agreement which shall be entered into by the
Company and the Participant to whom the Cash-Based Award is granted (or, in the
alternative, a written statement provided by the Company to the Participant).
Such written agreement or statement shall set forth the terms and conditions
applicable to each Cash-Based Award.

10.3 Vesting and Other Conditions. A Cash-Based Award may be subject to the
completion of a service period, the achievement of one or more performance
conditions or such other conditions and requirements as determined by the
Committee, in its sole discretion. Each Cash-Based Award shall specify a
potential payment amount or payment range as determined by the Committee. If the
Committee exercises its discretion to subject the vesting of a Cash-Based Award
to the achievement of one or more performance conditions, the amount of the
Cash-Based Award that shall be paid to the Participant will depend on the extent
to which such performance conditions are met and the satisfaction of any
service-based payment conditions.

10.4 Payment of Cash-Based Awards. Payment, if any, with respect to Cash-Based
Awards shall be made in accordance with the terms of the applicable Award
agreement or statement, as determined by the Committee, in its sole discretion.
The timing and form of the payment of a Cash-Based Award shall be determined by
the Committee and set forth in the applicable Award agreement or statement,
unless the Committee chooses to provide in the applicable Award agreement or
statement that a Participant may elect in accordance with such procedures and
limitations as the Committee may specify, the timing and form of payout.

Section 11

Termination of Employment, Death, Disability, etc.

11.1 Termination of Employment. Except as provided herein, the treatment of an
Award upon a termination of employment or any other service relationship by and
between a Participant and the Company or an Affiliate shall be specified in the
agreement controlling such Award. To the extent such Award is subject to
Section 409A of the Code, such termination of employment or any other service
relationship shall be a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h) with respect to any Award intended to comply with
Section 409A of the Internal Revenue Code; provided, that a “separation from
service” shall occur only if both the Company and the Participant expect the
Participant’s level of services to

 

23



--------------------------------------------------------------------------------

permanently drop by more than half. For the avoidance of doubt, the
Participant’s employment shall be deemed to terminate on the last day of his
active and actual employment with the Company or Affiliate, whether that date is
chosen unilaterally by the Company or Affiliate or by mutual agreement and
whether or not advance notice is given. No period of notice that is, or ought to
be, given under applicable law shall be taken into account in determining
entitlement to exercise or settlement of an Award under the Plan.

11.2 Termination for Cause. If the employment of the Participant by the Company
is terminated for cause, as determined by the Committee, all Awards to such
Participant shall thereafter be void for all purposes. As used in subsections
11.2, and 11.3 hereof, “cause” shall mean an act of the Participant that
constitutes common law fraud, a felony, or gross malfeasance of duty. The effect
of this subsection 11.2 shall be limited to determining the consequences of a
termination and that nothing in this subsection 11.2 shall restrict or otherwise
interfere with the Company’s discretion with respect to the termination of any
employee.

11.3 Performance Awards. Except as set forth below, each Performance Award shall
state that each such Award shall be subject to the condition that the
Participant has remained an Eligible Person from the date of grant until the
applicable vesting date as follows:

 

  (a) If the Participant voluntarily leaves the employment of the Company or an
Affiliate, or if the employment of the Participant is terminated by the Company
for cause or otherwise, any Performance Award to such Participant not previously
vested shall thereafter be void and forfeited for all purposes.

 

  (b) Unless otherwise provided in an Award agreement, a Participant shall
become vested in all Performance Awards that have met the Performance Goals
within the Performance Period on the date the Participant retires from
employment with the Company on or after attaining retirement age (which for all
purposes of this Plan is determined to be age 65, unless otherwise designated by
the Committee at the time the Award is granted), on the date the Participant
dies while employed by the Company, or on the date the Participant terminates
service with the Company and the Affiliates due to permanent disability (as
determined pursuant to the Company’s Long-Term Disability Plan or any successor
plan, unless the Performance award is subject to Internal Revenue Code
Section 409A, in which case “permanent disability” must also fall within the
meaning specified in Internal Revenue Code Section 409A(a)(2)(C) or a more
restrictive meaning established by the Committee) while employed by the Company.
Such Participant shall not become entitled to any payment which may arise due to
the occurrence of a Performance Goal after the Participant dies, terminates
service due to permanent disability, or retires. The amount of payment shall be
determined under an Award agreement and such payment shall occur as soon as
administratively convenient following the date the Participant dies, terminates
service due to permanent disability, or retires, but in no event shall the
payment occur later than March 15 in the calendar year immediately following the
calendar year in which the Participant died, so terminates service, or retired.
If the Participant dies before receiving payment, the payment shall be made to
those entitled pursuant to Section 15.2 of this Plan.

 

24



--------------------------------------------------------------------------------

11.4 Forfeiture Provisions. Subject to Sections 13 and 15, in the event a
Participant terminates employment during a Restriction Period for the
Participant’s Restricted Stock or Restricted Stock Units, such Awards will be
forfeited; provided, however, that the Committee may provide for proration or
full payout in the event of (a) death, (b) permanent disability, or (c) any
other circumstances the Committee may determine.

Section 12

Tax Withholding

12.1 Withholding Requirement. The Company and any Affiliate is authorized to
withhold from any Award granted, or any payment relating to an Award under this
Plan, including from a distribution of Stock, amounts of withholding and other
taxes or social security payments due or potentially payable in connection with
any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company and Participants to satisfy
obligations for the payment of withholding taxes and other tax or social
security obligations relating to any Award. This authority shall include
authority to withhold or receive Stock or other property and to make cash
payments in respect thereof, in satisfaction of a Participant’s tax obligations,
either on a mandatory or elective basis at the discretion of the Committee.

12.2 Withholding Requirement – Stock Options and SARs. The Company’s obligations
to deliver shares of Stock upon the exercise of an Option or SAR shall be
subject to the Participant’s satisfaction of all applicable federal, state, and
local income and other tax and social security withholding requirements.

12.3 At the time the Committee grants an Option, it may, in its sole discretion,
grant the Participant an election to pay all such amounts of required tax
withholding, or any part thereof:

 

  (a) by the delivery to the Company or the Administrative Agent of a number of
shares of Stock then owned by the Participant, the aggregate Fair Market Value
of which (as of the Exercise Date) is not greater than the amount required to be
withheld;

 

  (b) by certification or attestation to the Company or the Administrative Agent
of the Participant’s ownership (as of the Exercise Date) of a number of shares
of Stock, the aggregate Fair Market Value of which (as of the Exercise Date) is
not greater than the amount required to be withheld; or

 

  (c) by the Company or the Administrative Agent withholding from the shares of
Stock otherwise issuable to the Participant upon exercise of the Option, a
number of shares of Stock, the aggregate Fair Market Value of which (as of the
Exercise Date) is not greater than the amount required to be withheld. Any such
elections by Participants to have shares of Stock withheld for this purpose will
be subject to the following restrictions:

 

  (i) all elections shall be made on or prior to the Exercise Date; and

 

25



--------------------------------------------------------------------------------

  (ii) all elections shall be irrevocable.

12.4 Section 16 Requirements. If the Participant is an officer or director of
the Company within the meaning of Section 16 or any successor section(s) of the
Exchange Act (“Section 16”), the Participant must satisfy the requirements of
Section 16 and any applicable rules and regulations thereunder with respect to
the use of shares of Stock to satisfy such tax withholding obligation.

12.5 Restricted Stock and Performance Award Payment and Tax Withholding. Each
Restricted Stock and Performance Award agreement shall provide that, upon
payment of any entitlement under such an Award, the Participant shall make
appropriate arrangements with the Company to provide for the amount of minimum
tax and social security withholding required by law, including without
limitation Sections 3102 and 3402 or any successor section(s) of the Internal
Revenue Code and applicable state and local income and other tax and social
security laws. The withholding may be deducted from the Award. Any payment under
such an Award shall be made in a proportion of cash and shares of Stock,
determined by the Committee, such that the cash portion shall be sufficient to
cover the withholding amount required by this Section. The cash portion of any
payment shall be based on the Fair Market Value of the shares of Stock on the
applicable date of vesting to which such tax withholding relates. Such cash
portion shall be withheld by the Company to satisfy applicable tax and social
security withholding requirements.

Section 13

Change of Control

13.1 In General. In the event of the occurrence of a Change of Control of the
Company and unless otherwise provided in an applicable Award Agreement:

 

  (a) Without further action by the Committee or the Board,

all outstanding Options shall fully vest upon the Participant’s Involuntary
Termination or Voluntary Termination with Cause occurring on or after a Change
of Control. Such newly vested Options shall be fully exercisable as of the date
of the Involuntary Termination or Voluntary Termination with Cause on or after a
Change of Control occurs.

 

  (b) Without further action by the Committee or the Board,

all unvested Restricted Stock Awards and Restricted Stock Units shall fully vest
upon the Participant’s Involuntary Termination or Voluntary Termination with
Cause occurring on or after a Change of Control. Such newly vested Restricted
Stock Units shall be converted to Stock and the Participant shall be issued the
requisite number of shares, after any withholding under Section 12, as soon as
administratively practicable after the Involuntary Termination or Voluntary
Termination with Cause on or after a Change of Control occurs, unless the
Participant had elected to defer Restricted Stock Units to the Deferred Delivery
Plan in which case the Participant’s account in the Deferred Delivery Plan shall
be credited with deferred Restricted Stock Units as of the date of the
Involuntary Termination or Voluntary Termination with Cause on or after the
Change of Control occurs.

 

26



--------------------------------------------------------------------------------

  (c) Assuming the achievement of a Performance Goal, the entitlement to receive
cash and Stock under any outstanding Performance Award grants shall vest
automatically, without further action by the Committee or the Board, and shall
become payable as follows:

 

  (i) If such Change of Control occurs subsequent to the achievement of a
Performance Goal, any remainder of such payout amount shall vest as of the date
of the Participant’s Involuntary Termination or Voluntary Termination with Cause
occurring on or after the date of such Change of Control and shall be paid by
the Company to the Participant within thirty (30) days of the date of such
Involuntary Termination or Voluntary Termination with Cause which occurs on or
after the date of the Change of Control in the manner set out in subsection 13.1
hereof.

 

  (ii) If such Change of Control occurs prior to the achievement of a
Performance Goal, the applicable payout amount shall vest in full for which the
Performance Period has not yet ended as of the date of the Participant’s
Involuntary Termination or Voluntary Termination with Cause occurring on or
after such Change of Control and shall be paid by the Company to the Participant
within thirty (30) days after the later of (1) the date of the Participant’s
Involuntary Termination or Voluntary Termination with Cause or (2) the date that
the Performance Period ends. The payment will occur only if the Participant is
employed at the time that the Performance Period ends or if the Performance
Period ends after the Participant’s Involuntary Termination or Voluntary
Termination with Cause occurring on or after the Change of Control. For purposes
of this paragraph, the Committee shall determine whether, and to what extent,
any such Performance Goal has been met as of the trading day immediately prior
to the date of the Change of Control.

 

  (iii) Notwithstanding the foregoing, upon the occurrence of a Change of
Control, all Performance Awards will be governed by the Award agreement,
including, but not limited to, the determination of the payment amount, vesting,
and the timing of such payment.

 

  (d) To the extent that any Award is subject to Internal Revenue Code
Section 409A, the Award shall contain appropriate provisions to comply with
Internal Revenue Code Section 409A, which shall supersede the provisions of
subsections (a), (b), and (c).

 

27



--------------------------------------------------------------------------------

Section 14

Reorganization or Liquidation

In the event that the Company is merged or consolidated with another corporation
and the Company is not the surviving corporation, or if all or substantially all
of the assets or more than 20 percent of the outstanding voting stock of the
Company is acquired by any other corporation, business entity, or person, or in
case of a reorganization (other than a reorganization under the United States
Bankruptcy Code) or liquidation of the Company, then the Committee, or the board
of directors of any corporation assuming the obligations of the Company, shall,
as to the Plan and outstanding Awards make appropriate provision for the
adoption and continuation of the Plan by the acquiring or successor corporation
and for the protection of any holders of such outstanding Awards by the
substitution on an equitable basis of appropriate stock of the Company or of the
merged, consolidated, or otherwise reorganized corporation which will be
issuable with respect to the Stock. Additionally, upon the occurrence of such an
event and provided that a Performance Goal has occurred, upon written notice to
the Participants, the Committee may accelerate the vesting and payment dates of
the entitlement to receive cash and Stock under outstanding Awards so that all
such existing entitlements are paid prior to any such event. If a Performance
Goal has not yet been attained, the Committee in its discretion may make
equitable payment or adjustment.

In its discretion, and on such terms and conditions as it deems appropriate, the
Committee may provide, either by the terms of an agreement applicable to any
Award or by resolution adopted prior to the occurrence of a Change of Control or
an event described in this Section 14, that any outstanding Award (or portion
thereof) shall be converted into a right to receive cash, on or as soon as
practicable following the closing date or expiration date of the transaction
resulting in the Change of Control or such event in an amount equal to the
highest value of the consideration to be received in connection with such
transaction for one share of Stock, or, if higher, the highest Fair Market Value
of a share of Stock during the thirty (30) consecutive business days immediately
prior to the closing date or expiration date of such transaction, less the
per-share Option Price or grant price of SARs, as applicable to the Award,
multiplied by the number of shares subject to such Award, or the applicable
portion thereof.

Section 15

Rights of Employees and Participants

15.1 Employment. Neither anything contained in the Plan or any agreement nor the
granting of any Award under the Plan shall confer upon any Participant any right
with respect to the continuation of his or her employment by the Company or any
Affiliate, or interfere in any way with the right of the Company or any
Affiliate, at any time, to terminate such employment or to increase or decrease
the level of the Participant’s compensation from the level in existence at the
time of the Award.

An Eligible Person who has been granted an Award in one year shall not
necessarily be entitled to be granted Awards in subsequent years.

15.2 Non-transferability. Except as otherwise determined at any time by the
Committee as to any Awards other than ISOs, no right or interest of any
Participant in an Award granted pursuant to the Plan shall be assignable or
transferable during the lifetime of the Participant, either voluntarily or
involuntarily, or subjected to any lien, directly or indirectly, by operation of
law,

 

28



--------------------------------------------------------------------------------

or otherwise, including execution, levy, garnishment, attachment, pledge,
bankruptcy, or court order; provided that the Committee may permit further
transferability of Awards other than ISOs, on a general or a specific basis, and
may impose conditions and limitations on any permitted transferability, subject
to any applicable Restriction Period; provided further, however, that no Award
may be transferred for value or other consideration without first obtaining
approval thereof by the stockholders of the Company. In the event of a
Participant’s death, a Participant’s rights and interests in any Award as set
forth in an Award agreement, shall be transferable by testamentary will or the
laws of descent and distribution, or, with respect to Awards other than
Incentive Stock Options, a beneficiary designation that is in a form approved by
the Committee and in compliance with the provisions of this Plan, applicable
law, and the applicable Award agreement, and payment of any entitlements due
under the Plan shall be made to the Participant’s designated beneficiary, legal
representatives, heirs, or legatees, as applicable. If in the opinion of the
Committee a person entitled to payments or to exercise rights with respect to
the Plan is disabled from caring for his or her affairs because of mental
condition, physical condition, or age, payment due such person may be made to,
and such rights shall be exercised by, such person’s guardian, conservator, or
other legal personal representative upon furnishing the Committee with evidence
satisfactory to the Committee of such status. If any individual entitled to
payment or to exercise rights with respect to the Plan is a minor, the Committee
shall cause the payment to be made to (or the right to be exercised by) the
custodian or representative who, under the state law of the minor’s domicile, is
authorized to act on behalf of the minor or is authorized to receive funds on
behalf of the minor. With respect to those Awards, if any, that are permitted to
be transferred to another individual, references in the Plan to exercise or
payment related to such Awards by or to the Participant shall be deemed to
include, as determined by the Committee, the Participant’s permitted transferee.
A Participant’s unexercised Option or SAR, or amounts due but remaining unpaid
to such Participant, at the Participant’s death, shall be exercised or paid as
designated by the Participant by will or by the laws of descent and
distribution, or, with respect to any unexercised Option or SAR other than an
Incentive Stock Option, in accordance with the Participant’s beneficiary
designation in a form approved by the Committee and in compliance with the
provisions of this Plan, applicable law and the applicable Award agreement. In
the event any Award is exercised by or otherwise paid to the executors,
administrators, heirs, or distributees of the estate of a deceased Participant,
or the transferee or designated beneficiary of an Award, in any such case,
pursuant to the terms and conditions of the Plan and the applicable Award
agreement and in accordance with such terms and conditions as may be specified
from time to time by the Committee, the Company shall be under no obligation to
issue shares of Stock thereunder unless and until the Company is satisfied, as
determined in the discretion of the Committee, that the person or persons
exercising such Award, or to receive such payment, are the duly appointed legal
representative of the deceased Participant’s estate or the proper legatees or
distributees thereof, or the valid transferee or designated beneficiary of such
Award, as applicable. Any purported assignment, transfer, or encumbrance of an
Award that does not comply with this Section 15.2 shall be void and
unenforceable against the Company.

15.3 Noncompliance with Internal Revenue Code Section 409A. If an Award is
subject to the requirements of Internal Revenue Code Section 409A, to the extent
that the Company or an Affiliate takes any action that causes a violation of
Internal Revenue Code Section 409A or fails to take reasonable actions required
to comply with Internal Revenue Code Section 409A, in each case as determined by
the Committee, the Company shall pay an additional amount to the

 

29



--------------------------------------------------------------------------------

Participant (or beneficiary) equal to the additional income tax imposed pursuant
to Internal Revenue Code Section 409A on the Participant as a result of such
violation, plus any taxes imposed on this additional payment.

Section 16

Other Employee Benefits

The amount of any income deemed to be received by a Participant as a result of
the payment under an Award or exercise shall not constitute “earnings” or
“compensation” with respect to which any other employee benefits of such
Participant are determined, including without limitation benefits under any
pension, profit sharing, life insurance, or salary continuation plan.

Section 17

Amendment, Modification, and Termination

The Committee or the Board may at any time terminate, and from time to time may
amend or modify the Plan, and the Committee or the Board may, to the extent
permitted by the Plan, from time to time amend or modify the terms of any Award
theretofore granted, including any Award agreement, in each case, retroactively
or prospectively; provided, however, that no amendment or modification of the
Plan may become effective without approval of the amendment or modification by
the Company’s stockholders if stockholder approval is required to enable the
Plan to satisfy an applicable statutory or regulatory requirements, unless the
Company, on the advice of outside counsel, determines that stockholder approval
is not necessary.

Notwithstanding any other provision of this Plan, no amendment, modification, or
termination of the Plan or any Award shall adversely affect the previously
accrued material rights or benefits of a Participant under any outstanding Award
theretofore awarded under the Plan, without the consent of such Participant
holding such Award, except to the extent necessary to avoid a violation of
Internal Revenue Code Section 409A or the Board or the Committee determines, on
advice of outside counsel or the Company’s independent accountants, that such
amendment or modification is required for the Company, the Plan, or the Award to
satisfy, comply with, or meet the requirements of any law, regulation, listing
rule, or accounting standard applicable to the Company.

The Committee shall have the authority to adopt (without the necessity for
further stockholder approval) such modifications, procedures, and subplans as
may be necessary or desirable to comply with the provisions of the laws
(including, but not limited to, tax laws and regulations) of countries other
than the United States in which the Company may operate, so as to assure the
viability of the benefits of the Plan to Participants employed in such
countries.

 

30



--------------------------------------------------------------------------------

Section 18

Requirements of Law

18.1 Requirements of Law. The issuance of Stock and the payment of cash pursuant
to the Plan shall be subject to all applicable laws, rules, and regulations,
including applicable federal and state securities laws. The Company may require
a Participant, as a condition of receiving payment under an Award, to give
written assurances in substance and form satisfactory to the Company and its
counsel to such effect as the Company deems necessary or appropriate in order to
comply with federal and applicable state securities laws.

18.2 Section 409A of the Code. It is intended that this Plan shall comply with
the provisions of, or an exemption from, Internal Revenue Code Section 409A and
the Treasury regulations relating thereto. Awards are intended to be exempt from
Internal Revenue Code Section 409A to the extent possible. Any Award or payment
that qualifies for an exemption shall be considered as the first payment(s) made
under the Plan. For purposes of the limitations on nonqualified deferred
compensation under Internal Revenue Code Section 409A, each payment of
compensation under this Plan shall be treated as a separate payment of
compensation for purposes of applying the deferral election rules and the
exemption for certain short-term deferral amounts under Internal Revenue Code
Section 409A. In no event may the Participant, directly or indirectly, designate
the calendar year of any payment subject to Internal Revenue Code Section 409A
under this Plan.

Six-Month Delay for Specified Participants. Notwithstanding any other provision
of this Plan, to the extent that the right to any payment (including the
provision of benefits) hereunder provides for the “deferral of compensation”
within the meaning of Internal Revenue Code Section 409A(d)(1), the payment
shall be paid (or provided) in accordance with the following: If the Participant
is a “Specified Employee” within the meaning of Internal Revenue Code
Section 409A(a)(2)(B)(i) on the date of the Participant’s Separation from
Service (the “Separation Date”), and if an exemption from the six (6) month
delay requirement of Internal Revenue Code Section 409A(a)(2)(B)(i) is not
available, then no such payment shall be made or commence during the period
beginning on the Separation Date and ending on the date that is six months
following the Separation Date or, if earlier, on the date of the Participant’s
death. The amount of any payment that would otherwise be paid to the Participant
during this period shall instead be paid to the Participant on the first day of
the first calendar month following the end of the period.

Prohibition on Acceleration. Unless a payment is exempt from Internal Revenue
Code Section 409A, the date of payment may not be accelerated and any payment
made pursuant to the termination and liquidation of the Plan shall not be
accelerated except in compliance with Internal Revenue Code Section 409A
generally and Treasury Regulation § 1.409A-3(j)(4)(ix) specifically.

18.3 Section 16 Requirements. If a Participant is an officer or director of the
Company within the meaning of Section 16 of the Exchange Act, Awards granted
hereunder shall be subject to all conditions required under Rule 16b-3, or any
successor rule(s) promulgated under the Exchange Act, to qualify the Award for
any exemption from the provisions of Section 16 available under such Rule. Such
conditions are hereby incorporated herein by reference and shall be set forth in
the agreement with the Participant, which describes the Award.

18.4 Governing Law. The Plan and all agreements hereunder shall be construed in
accordance with and governed by the laws of the State of Texas.

 

31



--------------------------------------------------------------------------------

Section 19

Duration of the Plan

The Plan shall terminate on the ten year anniversary of the Effective Date. No
grants shall be awarded after such termination; however, the terms of the Plan
shall continue to apply to all Awards outstanding when the Plan terminates.

Dated: February 3, 2016; effective May 12, 2016

 

ATTEST:     APACHE CORPORATION

/s/ Cheri L. Peper

 

    By:   /s/ Margery M. Harris Cheri L. Peper       Margery M. Harris Corporate
Secretary       Executive Vice President, Human Resources

 

 

 

 

32